426 F.2d 313
NATIONWIDE INSURANCE COMPANY, Joseph Hill, Sr., JosephStevenson Hill, an infant, Cleveland KyleQuesenberry, State Farm Mutual InsuranceCompany, Appellees,v.AETNA CASUALTY AND SURETY CONPANY, Appellant.
No. 14119.
United States Court of Appeals, Fourth Circuit.
Argued June 2, 1970.Decided June 8, 1970.

Appeal from the United States District Court for the Western District of Virginia, Roanoke Division; 307 F.Supp. 801.  Ted Dalton, Chief Judge.


1
W. H. Jolly, Salem, Va., for appellant.


2
G. Marshall Mundy, Roanoke, Va.  (Woods, Rogers, Muse, Walker & Thornton, Roanoke, Va., on the brief), for appellee Nationwide Ins. Co.


3
Stuart B. Campbell, Jr., Wytheville, Va.  (Campbell & Campbell, Wytheville, Va., on the brief), for appellee State Farm Mut. Ins. Co.


4
Before SOBELOFF and WINTER, Circuit Judges, and LEWIS, District Judge.

PER CURIAM:

5
We agree with the conclusions of the district judge and think that the supporting reasons are sufficiently set forth in his opinion.


6
Affirmed.